IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0533
                             Filed February 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THUAN DINH TRAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      Thuan Dinh Tran appeals from his conviction for second-degree sexual

abuse. AFFIRMED.




      Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                           2


DANILSON, Chief Judge.

       Thuan Dinh Tran was convicted following a jury trial for the sexual abuse

in the second degree of a nine-year-old child. On appeal, Tran contends his trial

counsel was constitutionally ineffective in failing to object to the testimony of an

expert witness as indirectly vouching for the credibility of the child.

       Ineffective-assistance-of-counsel claims are reviewed de novo. Everett v.

State, 789 N.W.2d 151, 155 (Iowa 2010).

       To succeed on an ineffective-assistance-of-counsel claim, a defendant

must show both that “(1) counsel failed to perform an essential duty; and (2)

prejudice resulted.” State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008). “[W]e

measure counsel’s performance against the standard of a reasonably competent

practitioner.” Id. (citing Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001)).

               “To establish prejudice, a defendant must show the
       probability of a different result is ‘sufficient to undermine confidence
       in the outcome.’” “In determining whether this standard has been
       met, we must consider the totality of the evidence, what factual
       findings would have been affected by counsel’s errors, and whether
       the effect was pervasive or isolated and trivial.” “Unlike the
       situation in which error has been preserved and the court presumes
       prejudice, in this case it is the defendant’s burden to demonstrate a
       reasonable probability of a different result.”

Everett, 789 N.W.2d at 158 (citations omitted).

       Tran complains Dr. Barbara Harre, a physician at the Child Protection

Response Center, indirectly vouched for the child’s credibility when she testified:

“T.T. is a lovely little girl. She was very comfortable to go back to the area with

me, and we started talking.” Tran asserts the comments “convey to the jury that

T.T. has certain positive character traits about her that would make it highly

unlikely that she would lie about what happened to her.” We are not convinced
                                         3


Dr. Harre’s description of the child as “lovely” and “comfortable” constitute

comments on the child’s truthfulness and credibility. Cf. State v. Dudley, 856

N.W.2d 668, 677 (Iowa 2014) (concluding testimony that an alleged victim’s

“physical manifestations and symptoms were consistent with a child dealing with

and suffering from sexual abuse trauma . . . allow[ed] the expert witness to

indirectly vouch that the victim was telling the truth because the expert opines the

symptoms are consistent with child abuse”); State v. Myers, 382 N.W.2d 91, 97-

98 (Iowa 1986) (finding expert testimony relating to the truthfulness of the

complaining witness “improperly suggest[ed] the complainant was telling the truth

and, consequently, the defendant was guilty”).

       Finding no breach of duty in counsel’s failure to object, Tran’s

ineffectiveness claim fails.    See Maxwell, 743 N.W.2d at 195 (“Unless a

defendant makes both showings, it cannot be said that the conviction . . .

resulted from a breakdown in the adversary process that renders the result

unreliable.”). We therefore affirm the conviction.

       AFFIRMED.